Case 2:18-cv-09327-JAK-JC Document 22 Filed 01/15/19 Page 1 of 3 Page ID #:174



 1   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 2   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 3   Trisha K. Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 4   Capstone Law APC
     1875 Century Park East, Suite 1000
 5   Los Angeles, California 90067
     Telephone: (310) 556-4811
 6   Facsimile: (310) 943-0396
 7   Attorneys for Plaintiffs
     Rebecca Padilla and Kimberly Owens
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12    REBECCA PADILLA and                       Case No.: 2:18-cv-09327-JAK-JC
      KIMBERLY OWENS, individually,
13    and on behalf of a class of similarly     Hon. John A. Kronstadt
      situated individuals,
14                                              JOINT STIPULATION TO AMEND
                  Plaintiffs,                   COMPLAINT TO NAME PROPER
15                                              DEFENDANTS AND DISMISS
            v.                                  IMPROPERLY NAMED
16                                              DEFENDANTS WITHOUT
      THE WHITEWAVE FOODS                       PREJUDICE
17    COMPANY dba WHITEWAVE
      SERVICES, INC., a Delaware          Complaint Filed: October 31, 2018
18    corporation; DANONE US, LLC, a Trial Date:           None Set
      Delaware limited liability company;
19    and DANONE NORTH AMERICA,
      LLC, a Delaware limited liability
20    company,
21
                  Defendants.
22
23
24
25
26
27
28

                   JOINT STIPULATION TO AMEND COMPLAINT TO NAME PROPER DEFENDANT
                               AND DISMISS IMPROPERLY NAMED DEFENDANTS
Case 2:18-cv-09327-JAK-JC Document 22 Filed 01/15/19 Page 2 of 3 Page ID #:175



 1         Plaintiffs REBECCA PADILLA and KIMBERLY OWENS, individually
 2   and on behalf of a class of similarly situated individuals (“Plaintiffs”) and
 3   Defendants THE WHITEWAVE FOODS CO. d/b/a WHITEWAVE SERVICES,
 4   INC.; DANONE US, LLC; and DANONE NORTH AMERICA, LLC
 5   (“Defendants”), by and through their respective undersigned counsel, hereby
 6   stipulate and agree to the following:
 7         WHEREAS, on October 31, 2018, Plaintiffs filed the above-captioned
 8   class action lawsuit (the “Action”) alleging various consumer protection claims
 9   against Defendants;
10         WHEREAS, on December 21, 2018, Defendants’ counsel informed
11   Plaintiffs’ counsel that the currently-named Defendants are indirect affiliated
12   companies which do not directly manufacture, distribute, or sell the Vega products
13   at issue in Plaintiffs’ complaint, and that the proper defendants are Sequel
14   Naturals ULC and Vega US, LLC;
15         WHEREAS, as a result of those discussions and representations made by
16   Defendants, Plaintiffs have agreed to dismiss The WhiteWave Foods Co. d/b/a
17   WhiteWave Services, Inc., Danone US, LLC, and Danone North America, LLC
18   without prejudice from this Action but reserve their right to subsequently rename
19   any or all of those entities as a party to this Action, if appropriate or necessary;
20         WHEREAS, no consideration, direct or indirect, has been or will be given
21   for the dismissal;
22         WHEREAS, Sequel Naturals ULC, and Vega US, LLC by and through
23   their counsel, has confirmed that they are the properly named defendants in this
24   Action; and
25         WHEREAS, nothing in this Stipulation is intended to constitute or imply
26   any admission of liability or wrongdoing by any party in the Action.
27         The Parties, THEREFORE, agree and stipulate to the following, subject to
28   the Court’s approval:
                                                   Page 1            Case No. 2:18-cv-09327-JAK-JC
                    JOINT STIPULATION TO AMEND COMPLAINT TO NAME PROPER DEFENDANT
                                AND DISMISS IMPROPERLY NAMED DEFENDANTS
Case 2:18-cv-09327-JAK-JC Document 22 Filed 01/15/19 Page 3 of 3 Page ID #:176



 1         1.    The WhiteWave Foods Co. d/b/a WhiteWave Services, Inc., Danone
 2               US, LLC, and Danone North America, LLC are dismissed without
 3               prejudice from this Action; and
 4         2.    Plaintiffs shall file an amended complaint on or before January 25,
 5               2019, to add Sequel Naturals ULC and Vega US, LLC as defendants.
 6
     Dated: January 15, 2019                    Respectfully submitted,
 7
                                                Capstone Law APC
 8

 9
                                          By:     /s/ Tarek H. Zohdy
10                                              Tarek H. Zohdy
11                                              Trisha K. Monesi
                                                Cody R. Padgett
12
                                                Attorneys for Plaintiffs
13

14
     Dated: January 15, 2019                    DLA PIPER US LLP
15

16
                                          By:    /s/Angela C. Agrusa
17
                                                Angela C. Agrusa
18

19                                              Attorneys for Defendants

20

21

22

23

24

25

26

27

28
                                                  Page 2           Case No. 2:18-cv-09327-JAK-JC
                  JOINT STIPULATION TO AMEND COMPLAINT TO NAME PROPER DEFENDANT
                              AND DISMISS IMPROPERLY NAMED DEFENDANTS
